DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, FIGs. 1A-2, and claims 1-3, 8, 10-11, and 13-20 in the reply filed on 02/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 4-7, 9, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2019, 01/13/2021, 01/15/2021, and 05/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komaya et al. (U.S. PG. Pub. No. 2018/0130597 A1).
With respect to claim 1, Komaya et al., hereinafter referred to as “Komaya,” teaches a coil component 1 (FIGs. 1A-2) comprising: 
a drum-shaped core 10 (e.g. FIG. 1A) that includes a winding core section 12 that extends in an axial direction (x direction), and a flange portion 14a that is provided on an end portion in the axial direction, the flange portion including 
a bottom surface 14a4 that is parallel to the axial direction and that faces a mounting board 80 (FIG. 2) when the flange portion is mounted, and 
a rising surface 14a1 (e.g. FIG. 1A) that rises from the bottom surface; 
a wire 31 and or 32 that is wound around the winding core section; 
a metal terminal 50 that is electrically connected to an end portion of the wire, that is mounted on the flange portion, and that is formed from a metal plate, the metal terminal 
an adhesive layer 60 and 70 that contacts both the rising portion and the rising surface, the adhesive layer including a thick-walled portion 70 and a thin-walled portion 60 having different thicknesses (paras. [0042], [0044], [0046], [0050], and [0076]).
With respect to claim 8, Komaya teaches the coil component according to claim 1, wherein the metal terminal further includes a bent portion (bent portion at corner of flange 14a) that connects the seat portion and the rising portion to each other (para. [0058]).
With respect to claim 13, Komaya teaches the coil component according to claim 1, wherein the flange portion includes an outer end surface (outer wall surface 14a1) that faces outward on a side opposite to a side of the winding core section, and the outer end surface is the rising surface (para. [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3, 10-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Komaya, as applied to claims 1 above, in view of Okabe et al. (WO 2016/136018 A1).
With respect to claim 2, Komaya teaches the coil component according to claim 1. Komaya does not expressly teach the thin-walled portion is closer than the thick-walled portion to the bottom surface.
Okabe et al., hereinafter referred to as “Okabe,” teaches a coil component [FIGs. 1-4], wherein the thin-walled portion (lower portion of adhesive layer 124) is closer than the thick-walled portion (upper portion of adhesive layer 124) to the bottom surface (bottom surface of core coil 122) (paras. [0046] and [0055]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the adhesive layer portions as taught by Okabe to the coil component of Komaya to provide the required bonding characteristics.
With respect to claim 3, Komaya in view of Okabe teaches the coil component according to claim 2, wherein a thickness of the adhesive layer increases with increasing distance from the bottom surface (Okabe, para. [0055]).
With respect to claims 10, and 17-18, Komaya teaches the coil component according to claims 1-3, respectively. Komaya does not expressly teach the rising portion is inclined with respect to the rising surface.
Okabe teaches a coil component [FIGs. 1-4], wherein the rising portion 125 is inclined with respect to the rising surface (outer surface of core coil 122) (para. [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the inclined rising portion as taught by Okabe to the coil component of 
With respect to claim 11, Komaya in view of Okabe teaches the coil component according to claim 10, wherein an angle between the seat portion and the rising portion is an obtuse angle (Komaya, para. [0047]).
With respect to claims 15-16, Komaya in view of Okabe teaches the coil component according to claims 2-3, respectively, wherein the metal terminal further includes a bent portion (bent portion at corner of flange 14a in Komaya, or bent portion between rising portion 125 and seat portion 127) that connects the seat portion and the rising portion to each other (Komaya, para. [0058], Okabe, para. [0047]).
With respect to claim 19, Komaya in view of Okabe teaches the coil component according to claim 2, wherein the flange portion includes an outer end surface (outer wall surface 14a1) that faces outward on a side opposite to a side of the winding core section, and the outer end surface is the rising surface (para. [0046]).
With respect to claims 14, and 20, Komaya teaches the coil component according to claim 1. Komaya does not expressly teach a thickness of the thick-walled portion is about 4 μm or greater, and a thickness of the thin-walled portion is less than about 4 μm.
Okabe teaches a coil component [FIGs. 1-4], wherein a thickness of the thick-walled portion is about 4 μm or greater, and a thickness of the thin-walled portion is less than about 4 μm (para. 0054]). The adhesive 124 at a point in the lower region of the core coil 122 would be less than about 4 μm and a point at the upper region of the core coil 122 would have about 4 μm or more. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the adhesive thicknesses as taught by Okabe to the coil component of Komaya to provide the required bonding characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837